Citation Nr: 0322161	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  02-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
November 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which substantially modified the circumstances under which 
VA's duty to notify and assist claimants applies, and how 
that duty is to be discharged.  Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)).  The new statute also revised the 
former section 5107(a) of title 38, United States Code, 
eliminating the requirement that a claimant must first come 
forward with evidence to well-ground a claim before the 
Secretary of VA is obligated to assist the claimant in 
developing the facts pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, the Board developed the 
case for VA treatment records from Birmingham VA Medical 
Center and service personnel records based on testimony the 
veteran presented at a travel board hearing before the 
undersigned in September 2002.  Service personnel records and 
a Birmingham VA treatment record dated in December 1986 have 
been associated with the claims file.   

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty to assist regulations as codified at 38
C.F.R.§ 19(a)(2) and (a)(2)(ii) (2002).  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R.              § 19.9(a)(2) was invalid because, in 
conjunction with the amended regulation codified at 38 C.F.R. 
§ 20.1304 (2002), it allowed the Board to consider additional 
evidence without having to remand the case to the RO for 
initial consideration and without having to obtain the 
appellant's waiver.  Thus, the case must be remanded for the 
RO's initial consideration of the additionally obtained 
evidence in the absence of a waiver of jurisdiction from the 
veteran.  

The Board also observes that the veteran must be advised of 
the VCAA, the regulations promulgated there under, and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Accordingly, this case is REMANDED for the following action:

1.  Action should be taken to ensure that 
all notification and development required 
by the VCAA has been accomplished, 
especially written notice to the veteran 
of what evidence VA will obtain and what 
evidence he should provide.  

2.  The veteran's claim should be 
readjudicated with consideration of all 
of the evidence, to include the 
Birmingham VA treatment record dated in 
December 1986 and service personnel 
records, and any other additional 
evidence obtained.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations (including VCAA) considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  


The purpose of this Remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




